     Case 2:20-cv-00503-KJD-NJK Document 15 Filed 10/06/20 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4
      TONY HOBSON,                                    Case No. 2:20-cv-00503-KJD-NJK
5
               Petitioner,
6                                                     ORDER
               v.
7

8     JERRY HOWELL, et al.,
9           Respondents.
10

11

12          This action is a petition for writ of habeas corpus by Tony Hobson, a Nevada
13   prisoner. The Court appointed counsel for Hobson (ECF No. 6), and, with counsel,
14   Hobson filed an amended habeas petition (ECF No. 12) on October 1, 2020. On that
15   date, Hobson also filed a motion for leave to file a second amended petition (ECF
16   No.14).
17          Hobson explains, in his motion for leave to amend, that he filed the first amended
18   petition as a protective petition, in case there is an argument that the applicable
19   limitations period for his petition expired on October 2, but he needs time to further
20   investigate his claims and file a second amended petition fully setting forth his claims.
21          Federal Rule of Civil Procedure 15(a)(2) instructs that a court “should freely give
22   leave [to amend] when justice so requires. Fed.R.Civ.P 15(a)(2). Here, Respondents
23   have not yet responded to either Hobson’s original or first amended petition, and there
24   is no reason to believe they would be unfairly prejudiced by a further amendment of the
25   petition. Hobson demonstrates good cause for his request for leave to further amend.
26   The Court will grant the motion.
27          The Court will waive Local Rule LR 15-1(a), which generally requires a party
28   requesting leave to amend a pleading to attach a copy of the proposed amended
                                                  1
     Case 2:20-cv-00503-KJD-NJK Document 15 Filed 10/06/20 Page 2 of 2




1    pleading to the motion. Under the circumstances, compliance with that rule would be

2    impracticable.

3           Respondents will not be required to respond to Hobson’s first amended habeas

4    petition (ECF No. 12), as that pleading will be superseded.

5           In granting Hobson’s motion for leave to amend his petition, the Court does not

6    intend to extend any applicable limitations period, or otherwise affect in any manner the

7    operation of any applicable statute of limitations.

8           IT IS THEREFORE ORDERED that Petitioner’s Motion for Leave to File Second

9    Amended Petition (ECF No. 14) is GRANTED. Petitioner will have until and including

10   December 4, 2020, to file a second amended petition for writ of habeas corpus.

11   Respondents will not be required to respond to Petitioner’s first amended habeas

12   petition (ECF No. 12). In all other respects, the schedule for further proceedings set

13   forth in the order entered July 15, 2020 (ECF No. 11) will remain in effect (Respondents

14   will have 60 days to respond to the second amended petition).

15
                        6                   October
16          DATED THIS _____ day of ______________________, 2020.

17

18
                                                       KENT J. DAWSON,
19                                                     UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                  2
